DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/17/2021.  Claims 1-10 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 08/14/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US 2019/0140801) (hereinafter “Ko”).
Regarding claim 1, in accordance with Ko reference entirety, Ko teaches a method of operating a transmitting node (Fig. 1; eNodeB) in a millimeter-wave communication network (new radio NR) (para [0100] and thereinafter, NR network is disclosed the operating environment.  In addition, in para [0101] and thereinafter, the inventor of the applied art recognized there is a need for a method of deploying demodulation reference signals DMRs to satisfy diverse design requirement of the NR network and design of an NR DMRS using a single pattern or various patterns based on operational environment), the method comprising 
transmitting communication signaling (DL Control channel/UL Control channel) (Figs. 11-12; legends of the Figs. comprising DL control channel, UL control channel, and DL/UL data channel in frame structure of the Figures) to a receiving node (Fig. 1; UE) in a transmission timing structure (Figs 11-12) (para [0108] and thereinafter: Position of Basic DMRS and Additional DMRS.  In addition, para [0110] and thereinafter, it is disclose the basic DMRS refers to an RS (reference signal) which is always transmitted irrespective of a link, i.e., downlink DL, uplink UL, special link (SL), or the like, … a TBS size, etc. Or para [0137]: "When data is indicated by a UE-specific control channel or a UE-specific control message, DMRS density in a subframe is variably used. To this end, a DMRS related indicator may be configured in the control message. That is, DMRS density for a POSCH or a PUSCH may be indicated through the control message. The control message configured by the DMRS related indicator may be transmitted in DCI to the UE or may be transmitted to the UE via RRC signaling."),
the communication signaling (DL Control channel/UL Control channel) in the transmission timing structure (Figs. 11-12) comprising control signaling (DL/UL Control channel) and data signaling (DL/UL data channel) (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL and DMRS positions of DL, UL, and SL should be equal in a subframe to estimate a channel of an interference signal received from a neighbor cell or a neighbor link.  Or para [0137]: “control channel”, “PDSCH”), 
the communication signaling (DL Control channel/UL Control channel) in the transmission timing structure (Figs. 11-12) further comprising reference signaling (DMRS) common to the control signaling and data signaling (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL.  Furthermore, para [0116], it is also disclosed the additional DMRS may be located at a specific position of the data region and may be divided into two types); and 
the reference signaling common (DMRS) to the control signaling (DL/UL Control channel) and data signaling (DL/UL Data channel)being usable by the receiving node (Fig. 1; UE) to demodulate both the control signaling (DL/UL Control channel) and the data signaling (DL/UL Data channel) in the transmission timing structure (Fig. 11-12) (para [0111] and thereinafter, it is also disclosed that in NR, the basic DMRS is located at a front part of a data region of a subframe. In NR, early decoding of data is an important requirement of design. By transmitting the DMRS prior to a data signal, channel estimation information necessarily demanded for data decoding can be rapidly obtained.  Or paras [0137]: “DMRS”, paras [0158]-[171, [0160]: “sharing a control channel RS or a data DMRS between a control channel and a data channel is discussed.” ).
claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Ko also teaches wherein the communication signaling and/or transmitting timing structure has a single carrier waveform (SC-FDMA) (SC-FDMA is disclosed in para [0055] or [0066] and thereinafter.  In addition, in para [0246], it is also disclosed single OFDM symbol like LTE UL DMRS and method of multiplexing on single OFDM symbol is further elaborated in para [0268] and thereinafter).
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Ko also teaches wherein the reference signaling (DMRS) common to the control signaling and data signaling is arranged in time domain between the control signaling and the data signaling (para [0060] or para [0066] and thereinafter, it is also disclosed SC-FDMA symbols in the time domain. Moreover, Fig. 12 depicts DMRS is arranged in time domain between DL control regions and data region).
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Ko also teaches wherein the reference signaling (DMRS) is Demodulation Reference Signaling, DMRS (para [0110] and thereinafter, DMRS is disclosed to referred to RS which is always transmitted irrespective of a link.  Fig. 12 depicts the locations of DMRS in the NR frame structure.  Or para [0159] and thereinafter, it is disclosed an RS for demodulation of a control channel and a DMRS for demodulation of a data channel may be defined in the control channel).
Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Ko also teaches wherein the control signaling leads the data signaling in time domain (Fig. 13 depicts the subframe structure in NR and para [0111] to [0115] and thereinafter, locations of control region, data region and DMRS are further elaborated).
Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Ko also teaches wherein the transmission timing structure corresponds to a symbol time interval (Fig. 13 depicts the subframe structure in NR and para [0111] to [0115] and thereinafter, locations of control region, data region and DMRS are further elaborated to include the length of OFDM symbols of a control region and the length of OFDM symbols of a data region).
Regarding claim 7, in accordance with Ko reference entirety, Ko teaches a transmitting node (Fig. 1; eNodeB or Fig. 29) for a millimeter-wave communication network (new radio NR) (para [0100] and thereinafter, NR network is disclosed the operating environment.  In addition, in para [0101] and thereinafter, the inventor of the applied art recognized there is a need for a method of deploying demodulation reference signals DMRs to satisfy diverse design requirement of the NR network and design of an NR DMRS using a single pattern or various patterns based on operational environment), the transmitting node (Fig. 29) comprising processing circuitry (2910) and radio circuitry (2930) configured to: 
transmitting communication signaling (DL Control channel/UL Control channel) (Figs. 11-12; legends of the Figs. comprising DL control channel, UL control channel, and DL/UL data channel in frame structure of the Figures) to a receiving node (Fig. 1; UE) in a transmission timing structure (Figs 11-12) (para [0108] and thereinafter: Position of Basic DMRS and Additional DMRS.  In addition, para [0110] and thereinafter, it is disclose the basic DMRS refers to an RS (reference signal) which is always transmitted irrespective of a link, i.e., downlink DL, uplink UL, special link (SL), or the like, … a TBS size, etc. Or para [0137]: "When data is indicated by a UE-specific control channel or a UE-specific control message, DMRS density in a subframe is variably used. To this end, a DMRS related indicator may be configured in the control message. That is, DMRS density for a POSCH or a PUSCH may be indicated through the control message. The control message configured by the DMRS related indicator may be transmitted in DCI to the UE or may be transmitted to the UE via RRC signaling"),
the communication signaling (DL Control channel/UL Control channel) in the transmission timing structure (Figs. 11-12) comprising control signaling (DL/UL Control channel) and data signaling (DL/UL data channel) (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL and DMRS positions of DL, UL, and SL should be equal in a subframe to estimate a channel of an interference signal received from a neighbor cell or a neighbor link.  Or para [0137]: “control channel”, “PDSCH”),
the communication signaling (DL Control channel/UL Control channel) in the transmission timing structure (Figs. 11-12) further comprising reference signaling (DMRS) common to the control signaling and data signaling (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL.  Furthermore, para [0116], it is also disclosed the additional DMRS may be located at a specific position of the data region and may be divided into two types); and 
the reference signaling common (DMRS) to the control signaling (DL/UL Control channel) and data signaling (DL/UL Data channel)being usable by the receiving node (Fig. 1; UE) to demodulate both the control signaling (DL/UL Control channel) and the data signaling (DL/UL Data channel) in the transmission timing structure (Fig. 11-12) (para [0111] and thereinafter, it is also disclosed that in NR, the basic DMRS is located at a front part of a data region of a subframe. In NR, early decoding of data is an important requirement of design. By transmitting the DMRS prior to a data signal, channel estimation information necessarily demanded for data decoding can be rapidly obtained.  Or paras [0137]: “DMRS”, paras [0158]-[171, [0160]: “sharing a control channel RS or a data DMRS between a control channel and a data channel is discussed.”).
(Note:  Claim 8 is a reverse process of claim 1.  See the above discussion pertaining the anticipation claim 1 and hereinbelow)
Regarding claim 8, in accordance with Ko reference entirety, Ko teaches a method of operating a receiving node (Fig. 1; UE) in a millimeter-wave communication network (NR) (Fig. 1) (para [0100] and thereinafter, NR network is disclosed the operating environment.  In addition, in para [0101] and thereinafter, the inventor of the applied art recognized there is a need for a method of deploying demodulation reference signals DMRs to satisfy diverse design requirement of the NR network and design of an NR DMRS using a single pattern or various patterns based on operational environment), the method comprising 
para [0108] and thereinafter: Position of Basic DMRS and Additional DMRS.  In addition, para [0110] and thereinafter, it is disclose the basic DMRS refers to an RS (reference signal) which is always transmitted irrespective of a link, i.e., downlink DL, uplink UL, special link (SL), or the like, … a TBS size, etc. Or para [0137]: "When data is indicated by a UE-specific control channel or a UE-specific control message, DMRS density in a subframe is variably used. To this end, a DMRS related indicator may be configured in the control message. That is, DMRS density for a POSCH or a PUSCH may be indicated through the control message. The control message configured by the DMRS related indicator may be transmitted in DCI to the UE or may be transmitted to the UE via RRC signaling."), 
the communication signaling in the transmission timing structure comprising control signaling and data signaling (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL and DMRS positions of DL, UL, and SL should be equal in a subframe to estimate a channel of an interference signal received from a neighbor cell or a neighbor link.  Or para [0137]: “control channel”, “PDSCH”), 
the communication signaling in the transmission timing structure further comprising reference signaling common to the control signaling and data signaling (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL.  Furthermore, para [0116], it is also disclosed the additional DMRS may be located at a specific position of the data region and may be divided into two types); and 
the reference signaling common to the control signaling and data signaling being usable by the receiving node (UE) to demodulate both the control signaling and the data signaling in the transmission timing structure (para [0111] and thereinafter, it is also disclosed that in NR, the basic DMRS is located at a front part of a data region of a subframe. In NR, early decoding of data is an important requirement of design. By transmitting the DMRS prior to a data signal, channel estimation information necessarily demanded for data decoding can be rapidly obtained.  Or paras [0137]: “DMRS”, paras [0158]-[171, [0160]: “sharing a control channel RS or a data DMRS between a control channel and a data channel is discussed.”).
(Note:  Claim 9 is calling for an implementation of method claim 1 into an apparatus.  See the above discussion pertaining the anticipation claim 8 and hereinbelow)
Regarding claim 9, in accordance with Ko reference entirety, Ko shows a  receiving node (Fig. 1; UE or Fig. 29) for a millimeter-wave communication network (NR) (), the receiving node (Fig. 29) comprising processing circuitry (2910) and radio circuitry (2930) configured to: 
receive communication signaling from a transmitting node in a transmission timing structure  (para [0108] and thereinafter: Position of Basic DMRS and Additional DMRS.  In addition, para [0110] and thereinafter, it is disclose the basic DMRS refers to an RS (reference signal) which is always transmitted irrespective of a link, i.e., downlink DL, uplink UL, special link (SL), or the like, … a TBS size, etc. Or para [0137]: "When data is indicated by a UE-specific control channel or a UE-specific control message, DMRS density in a subframe is variably used. To this end, a DMRS related indicator may be configured in the control message. That is, DMRS density for a POSCH or a PUSCH may be indicated through the control message. The control message configured by the DMRS related indicator may be transmitted in DCI to the UE or may be transmitted to the UE via RRC signaling."),
the communication signaling in the transmission timing structure comprising control signaling and data signaling (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL and DMRS positions of DL, UL, and SL should be equal in a subframe to estimate a channel of an interference signal received from a neighbor cell or a neighbor link.  Or para [0137]: “control channel”, “PDSCH”), 
the communication signaling in the transmission timing structure further comprising reference signaling common to the control signaling and data signaling (para [0112] and thereinafter, it is further disclosed that A factor that should be considered in association with the position of the basic DMRS is that a frame structure in NR is designed to commonly use DL/UL/SL.  Furthermore, para [0116], it is also disclosed the additional DMRS may be located at a specific position of the data region and may be divided into two types); and 
the reference signaling common to the control signaling and data signaling being usable by the receiving node (UE) to demodulate both the control signaling and the data signaling in the transmission timing structure (para [0111] and thereinafter, it is also disclosed that in NR, the basic DMRS is located at a front part of a data region of a subframe. In NR, early decoding of data is an important requirement of design. By transmitting the DMRS prior to a data signal, channel estimation information necessarily demanded for data decoding can be rapidly obtained.  Or paras [0137]: “DMRS”, paras [0158]-[171, [0160]: “sharing a control channel RS or a data DMRS between a control channel and a data channel is discussed.”).
As per claim 10, the claim calls for program instructions stored on a non-transitory storage medium having limitations variously and essentially mirrored method steps of method claim 1.  Thus, it is anticipated by Ko for the same rationales applied to method claim 1 as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nazar et al (US 2013/0039332).
Xia et al. (US 2016/0100398).
Xiong et al (US 2019/0306923).
Wang et al. (US 10,142,074).
Liu et al. (US 10,652,064).
Si et al. (US 10,484,153).
Kim et al. (US 10,849,118).
Salim (US 2020/0235886).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 17, 2021
/FRANK DUONG/Primary Examiner, Art Unit 2474